Order entered March 18, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01536-CV

    IN THE INTEREST OF A.P., M.P., N.J., F.J., AND A.J., CHILDREN

                      On Appeal from the County Court
                          Kaufman County, Texas
                      Trial Court Cause No. 100802CC

                                   ORDER

      Before the Court is appellee’s March 12, 2020 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

April 1, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE